        Case 2:20-cv-00656-JCJ Document 12 Filed 12/02/20 Page 1 of 6



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHONTE WATKINS,               :
                              :                    CIVIL ACTION
          Plaintiff,          :
                              :
     v.                       :                    NO. 20-656
                              :
VISION ACADEMY CHARTER SCHOOL,:
                              :
          Defendant.          :

                              MEMORANDUM AND ORDER


Joyner, J.                                                DECEMBER       2 , 2020

       Presently before this Court is Defendant’s Renewed Motion to

Dismiss Pursuant to Fed.R.Civ.P. 12(b)(6) and to Compel Mediation

and    Arbitration,       and     Plaintiff’s      Memorandum       of    Law   in

Opposition    thereof.        For the   reasons    that   follow,    Defendant’s

Motion is GRANTED IN PART under a modified arbitration agreement

and DENIED IN PART as to the Motion to Dismiss.


                              Statement of the Case

       On   February     4,     2020,   Plaintiff     Shonte    Watkins     filed

an    employment   discrimination       action     against   Defendant     Vision

Academy Charter School, her former employer.1 On April 13, 2020,

Defendant brought a Motion to Dismiss Pursuant to Fed.R.Civ.P.

12(b)(6) and to        Compel    Mediation   and    Arbitration      pursuant   to

the Employment
1 The factual background is incorporated from this Court’s previous order
denying Defendant’s Motion to Dismiss Pursuant to Fed.R.Civ.P. 12(b)(6) and
to Compel Mediation and Arbitration. See Memorandum and Order denying Def.
Motion to Dismiss (“Court Order”), Doc. No. 8, at 2.


                                         1
        Case 2:20-cv-00656-JCJ Document 12 Filed 12/02/20 Page 2 of 6



Agreement (the “Agreement”), and on April 27, 2020 Plaintiff filed

her response in opposition.2 On July 23, 2020, this Court ordered

limited      discovery    to    determine     the   issue   of   arbitrability,

specifically the estimated costs and fees associated with the

specific      mediation        and   arbitration,     including     Defendant’s

attorneys’ fees, as well as Plaintiff’s ability to pay them.3

Following the expiration of limited discovery, Defendant again

moved   to    compel     arbitration    and   Plaintiff     again   opposed   the

motion.4

                                     Discussion

                         Subject-Matter Jurisdiction

      Subject-matter jurisdiction over Plaintiff’s federal claims

is proper under 28 U.S.C. § 1331.5 This Court has supplemental

jurisdiction over Plaintiff’s state claims pursuant to 28 U.S.C.

§ 1367.6




2 Def. Motion to Dismiss, Doc. No. 6; Pl. Response, Doc. No. 7.
3 Court Order at 3.
4 The Employment Agreement in relevant part states: “If there is any dispute

between the parties regarding or related to this Agreement, that dispute must
be first submitted to non-binding mediation before a mediator agreeable to
both parties. . . Any fees or costs incurred by a mediator shall be shared
equally by the parties. If mediation fails, then either party may submit an
arbitration claim to American Arbitration Association (“AAA”) and binding
arbitration before AAA shall be the sole and exclusive jurisdiction for any
such dispute. . . The fees and costs incurred by AAA and the AAA arbitrator
shall be shared equally by the parties. The prevailing party in the
arbitration shall be entitled to recover from the non-prevailing party
reasonable attorney’s fees and costs incurred by the prevailing party. Venue
for any such arbitration shall be at the offices of the School or the
School’s legal counsel, at the discretion of the School.” Emp’t. Agmt. ¶ 13.
5 Pl. Complaint, Doc. No. 1, at 10.
6 Id. at 11.




                                         2
        Case 2:20-cv-00656-JCJ Document 12 Filed 12/02/20 Page 3 of 6



                               Standard of Review

       In Guidotti, the Third Circuit instructed that a renewed

motion to compel arbitration following the completion of limited

discovery is to be reviewed under a summary judgment standard. 7 As

discussed    above,    this    Court   previously        considered    Defendant’s

motion to compel arbitration and ordered a limited discovery. Thus,

this Court will review the instant motion under a summary judgment

standard.

                        The Scope of the Agreement

       This Court finds that the present dispute is within the scope

of   the   Agreement.    The    Agreement         is   governed   by   Pennsylvania

contract law and was entered into as a condition of Plaintiff’s

employment     with     the     proper       intent,      definite     terms,     and

consideration required by Pennsylvania law.8 It provides that “any

dispute between the parties regarding or related to this Agreement”

must be submitted to arbitration.9 This “related to” language has

been   given   broad    construction         by    the   Third    Circuit   and    is

interpreted here to encompass claims by an employee regarding her

wrongful termination.10




7 See Guidotti v. Legal Helpers Debt Resolution, L.L.C., 716 F.3d 764, 773-76
(3d Cir. 2013).
8 Def. Second Motion to Dismiss, Doc. No. 10, at 6.
9 Emp’t. Agmt. ¶ 13.
10 See Battaglia v. McKendry, 233 F.3d 720, 727 (3d Cir. 2000) (“In sum, when

phrases such as ‘arising under’ and ‘arising out of’ appear in Arbitration
Agreements, they are normally given broad construction.”).


                                         3
        Case 2:20-cv-00656-JCJ Document 12 Filed 12/02/20 Page 4 of 6



                 The Agreement is Enforceable in Part

      The Third Circuit recognizes a strong federal policy in favor

of arbitration.11 If a valid agreement to arbitrate exists and the

dispute falls within the scope of its terms, the Court must mandate

arbitration.12     To    invalidate       an   agreement   and        render   it

unenforceable, a party must prove procedural unconscionability and

substantive unconscionability.13

      Regarding procedural unconscionability, courts have generally

found that adhesion contracts satisfy the procedural element of

the unconscionability analysis.14 Courts consider the balance of

bargaining power between the parties and whether the contract was

presented for signature on a “take it or leave it” basis. 15 This

Court   finds    that   the   Agreement    was   a   contract    of    adhesion.

Plaintiff had no reasonable opportunity to negotiate, as her

signature was a condition of her employment, and the balance of

bargaining power was clearly favorable to her employer given

Plaintiff’s education and resume at the time of her hiring.16




11 See Nino v. Jewelry Exch., Inc., 609 F.3d 191, 200 (3d Cir. 2010).
12 See Guidotti, 716 F.3d 764, at 773-74.
13 Nino, 609 F.3d 191, at 206.
14 Nino, 609 F.3d 191, at 201.
15 Id.
16 Pl. Response in Opposition to Def. Second Motion to Dismiss, Doc. No. 11,

at 12; See Alexander v. Anthony Intern., L.P., 341 F.3d 256, 266 (3d Cir.
2003) (finding the agreement procedurally unconscionable despite a full
explanation of the terms because there was no reasonable opportunity to
negotiate); contra Zimmer v. CooperNeff Advisors, Inc., 523 F.3d 224 (3d Cir.
2008) (finding an acceptable balance of economic bargaining power where
Plaintiff was a Harvard-educated economist with multiple job offers).


                                      4
            Case 2:20-cv-00656-JCJ Document 12 Filed 12/02/20 Page 5 of 6



Therefore,         this    Court     finds      the      Agreement     is    procedurally

unconscionable.

       Turning now to substantive unconscionability, this Court must

determine whether the terms of the Agreement unreasonably favor

the stronger party.17 At issue here is the fee splitting clause,

the    “loser      pays”       clause,   and    the      venue   selection        provision.

Regarding         the     first    two   provisions,           fee-allocating        clauses

unreasonably favor the stronger party if the weaker party can show

that the clauses have a “likelihood of [imposing] prohibitive

costs.”18

       On July 23, 2020, this Court ordered a limited discovery to

determine this issue, however Plaintiff put forth no additional

documentation evincing her income or assets beyond her affidavit.19

Additionally, the credibility of Plaintiff’s affidavit was put at

issue       as   Defendant        submitted    documentation          showing      Plaintiff

received         unemployment       benefits       for   a    total   of    seven    weeks,

contradicting Plaintiff’s declaration that she did not receive any

benefits.20 Nonetheless, the evidence put forth must be evaluated

in    the    light      most    favorable      to the        Plaintiff,     who    submitted




17 See Nino, 609 F.3d 191, at 206.
18 Blair, 283 F.3d 595 at 610.
19 Pl. Response in Opposition to Def.’s Second Motion to Dismiss, Doc. No. 11,

at 15.
20 See Pl. Declaration, Doc. No. 7 at 1. But see Def.’s Second Motion to

Dismiss, Doc. No. 10, at 4.


                                               5
        Case 2:20-cv-00656-JCJ Document 12 Filed 12/02/20 Page 6 of 6



estimated costs for arbitration that are potentially prohibitive

given her current salary.21

       In totality, this Court finds that Plaintiff is not at such

a    disadvantage   to   render      arbitration       inappropriate.      The   fee-

allocating provisions are found to be substantively unconscionable

and thus unenforceable, but they can be severed from the Agreement

as they are neither essential parts of the Agreement nor part of

a    systematic   effort   to     impose     an   inferior     forum. 22   Finally,

regarding the venue provision, this Court does not find that the

clause unreasonably favors Defendant.



                                     Conclusion

       Defendant’s Motion to Dismiss and to Compel Mediation and

Arbitration    is   GRANTED     IN    PART   as   to    the   provisions    of   the

Arbitration Agreement exclusive of the fee-allocating provisions

and DENIED IN PART as to the motion to dismiss.23 An appropriate

order compelling arbitration under a modified agreement follows.




21 Pl. Response in Opposition to Def.’s Second Motion to Dismiss, Doc. No. 11,
at 15.
22 Nino, 609 F.3d 191, at 206, citing Parilla v. IAP Worldwide Services VI,

Inc., 368 F.3d 269, 286 (3d Cir. 2004).
23 See Nino, 609 F.3d 191, 208 n.7 (noting that when unconscionable terms have

been severed from the arbitration agreement, courts should stay rather than
dismiss the litigation, pending the results of the arbitration).




                                         6
